DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2. Claims [1-20] are allowed.
3. The following is an examiner’s statement of reasons for allowance: 
 Re Claims [1, 19  and 20] none of the prior on  the record either alone or in combination teaches or reasonably suggest: an image capture apparatus comprising: wherein: the setting circuit sets a size of the determination area depending on a size of a respective characteristic area, and, for a characteristic area whose size is less than a predetermined lower limit value, sets the determination area having a predetermined size being larger than the size of the characteristic area; in conjunction with the other limitation of the claim.
 Claims 2-3, 11 and 14-18 are allowed due to their direct or indirect dependency on claim 1. 
Re Claims [4] none of the prior on the record either alone or in combination   teaches or reasonably suggest:  an image capture apparatus comprising:  the setting circuit, if an overlap occurs between the determination areas if the determination areas are set such that the center position is the same between each characteristic area and the corresponding determination area, shifts the center positions of the determination areas from the respective center positions of the characteristic areas; in conjunction with the other limitation of the claim.

Re Claims [5] none of the prior on the record either alone or in combination teaches or reasonably suggest: an image capture apparatus comprising: the selection circuit selects the characteristic area corresponding to a determination area whose period of time in which the position of the gazed point is included is greater than or equal to a threshold value; in conjunction with the other limitation of the claim.
Claims 6-10 and 12-13 are allowed due to their direct or indirect dependency on claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698